IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-623

                                          No. COA22-188

                                   Filed 20 September 2022

     North Carolina Industrial Commission, I.C. No. 17-030792

     JAMES FRYE, ANTHONY FRYE, and APRIL FRYE, Next of Kin of TONEY A.
     FRYE, Deceased Employee, Plaintiffs,

                   v.

     HAMROCK, LLC, Employer, CAROLINA MUTUAL INS. CO., Carrier, Defendants.


             Appeal by defendants from opinion and award entered 8 November 2021 by

     the North Carolina Industrial Commission. Heard in the Court of Appeals 10 August

     2022.


             Sigmon, Clark, Mackie, Hanvey & Ferrell, P.A., by Andrew J. Howell, for
             plaintiffs-appellees.

             Orbock Ruark & Dillard, PC, by Barbara E. Ruark, for defendants-appellants.


             ZACHARY, Judge.


¶1           Defendants Hamrock, LLC and Carolina Mutual Insurance Company appeal

     from an Opinion and Award entered on 8 November 2021 by the full North Carolina

     Industrial Commission “determin[ing] that the Employee’s death was compensable

     under the Workers’ Compensation Act.” After careful review, we affirm.

                                     I.     Background

¶2           On 18 July 2017, Toney A. Frye (“Decedent”) was driving a “dump truck filled
                                    FRYE V. HAMROCK, LLC

                                         2022-NCCOA-623

                                        Opinion of the Court



     with a load of asphalt” for his employer, Defendant Hamrock, LLC. As Decedent drove

     southbound down Coxes Creek Mountain on a stretch of U.S. Highway 226 in Marion

     that “is steeply graded, curvy, and notorious for motor vehicle accidents[,]” the dump

     truck crossed the double yellow lines and collided head-on with an oncoming vehicle.

     The dump truck then crashed into an embankment before coming to rest on its side.

¶3         Multiple witnesses observed Decedent’s truck prior to the accident. Among

     these witnesses was Special Agent Jennifer Trantham, who was traveling

     northbound on Highway 226 when she noticed Decedent’s truck traveling southbound

     “at an unsafe speed.” She reported that she saw Decedent immediately prior to the

     accident with “what appeared to be, a cigarette in his left hand with his left arm

     resting on the window sill [sic]” and “[h]eavy smoke . . . billowing from the rear axles

     of the truck.” Later, at her deposition in this matter, Special Agent Trantham added

     that Decedent was “very conscious” and appeared “very calm” when she saw him, and

     that he did not appear “slumped over the wheel or down in the cab.”

¶4         Decedent and the front-seat passenger of the oncoming vehicle were declared

     dead at the scene. The EMS Narrative from the scene stated that Decedent was

     “pinned in pulseless and not breathing[,]” having suffered a “crush injury . . . due to

     the weight applied to [Decedent] from the truck.” The EMS Narrative also reported

     that the extrication process was “extended[,]” exceeding twenty minutes, because of

     “the metal wrapped around the driver compartment[.]” Decedent’s death certificate
                                     FRYE V. HAMROCK, LLC

                                         2022-NCCOA-623

                                        Opinion of the Court



     stated that his “immediate cause” of death was “multi-system trauma” and “motor

     vehicle collision.”

¶5          Eugene R. Edwards, a paramedic who responded to the accident, reported that

     the roof of the dump truck appeared to have “collapsed on to [Decedent]’s head and

     back pinning him between the roof and steering wheel.” Edwards and the McDowell

     County Medical Examiner later “examined Decedent at the funeral home,” at which

     time Edwards noted “a hematoma to the back of the head . . . [approximately] 2.5

     inches in diameter protruding outward [approximately] 1” in height[,]” as well as,

     inter alia, multiple lacerations to the head and bruising to the shoulder and back.

     Edwards also reported that “an autopsy was initially ‘refused’ as the physician . . .

     felt [it] would not benefit the outcome[.]”

¶6          On 19 July 2017, Defendants filed a Form 19 Employer’s Report of Employee’s

     Injury or Occupational Disease to the Industrial Commission, as well as a motion for

     an autopsy. See N.C. Gen. Stat. § 97-27 (2021). Defendants’ motion was granted that

     same day. On 20 July 2017, Dr. Brent Hall conducted an autopsy and concluded that

     “[t]he cause of death in this case was ischemic heart disease secondary to coronary

     heart disease.” He also noted “multiple fresh abrasions of the head, trunk, and

     extremities” but did not identify any “significant trauma.”

¶7          On 9 October 2017, Defendants filed a Form 61 Denial of Workers’

     Compensation Claim. The stated reason for the denial was: “No injury by accident
                                   FRYE V. HAMROCK, LLC

                                       2022-NCCOA-623

                                      Opinion of the Court



     during the normal course and scop[e] of employment. The employee’s cause of death

     was related to an idiopathic health condition and not related to any trauma or work

     incident.” On 24 August 2018, Plaintiffs’ counsel filed a Form 33 Request that Claim

     be Assigned for Hearing. On 23 October 2018, Defendants filed a Form 33R Response

     to Request that Claim be Assigned for Hearing, asserting that:

                 [Decedent]’s accident and death were caused by an
                 underlying heart condition. Defendants contend that
                 [Decedent] had a heart condition that precipitated both the
                 accident and resulting in his death. Defendants contend
                 that the autopsy report confirms that [Decedent] did not
                 die of any cause that would have been due to the work-
                 related accident.

¶8         This matter came on for hearing, via deposition testimony only, before the

     Deputy Commissioner. Among the witnesses who provided deposition testimony were

     Special Agent Trantham and Dr. Hall. On 8 April 2020, the Deputy Commissioner

     entered an Opinion and Award denying the claim. Plaintiffs’ counsel timely filed

     notice of appeal to the full North Carolina Industrial Commission.

¶9         On 13 August 2020, the matter came before the Full Commission, and on 8

     November 2021, the Full Commission entered its Opinion and Award. The Full

     Commission concluded that Plaintiffs were entitled to the Pickrell presumption—

     that, “where the circumstances bearing on work-relatedness are unknown and the

     death occurs within the course of employment, claimants should be able to rely on a

     presumption that death was work-related, and therefore compensable, whether the
                                      FRYE V. HAMROCK, LLC

                                              2022-NCCOA-623

                                          Opinion of the Court



       medical reason for death is known or unknown[,]” Pickrell v. Motor Convoy, Inc., 322

       N.C. 363, 370, 368 S.E.2d 582, 586 (1988)—and that Defendants had not provided

       sufficient evidence to rebut the presumption. Alternatively, the Full Commission

       concluded that Plaintiffs had shown that “Decedent was exposed to a special hazard”

       because “Decedent’s position in attempting to control a dump truck loaded with

       asphalt careening down the mountainside[ ] subjected him to unusually stressful and

       extreme conditions of his employment.”

¶ 10         Accordingly, the Full Commission entered an award of 500 weeks of death

       benefits, beginning from Decedent’s date of death, to Plaintiffs James Frye, Anthony

       Frye, and April Frye, Decedent’s children and next of kin. The Full Commission also

       ordered that Defendants pay Decedent’s burial and funeral costs, not to exceed

       $10,000.00, as well as “all medical bills for Decedent that were incurred as a result of

       his death.” Defendants timely filed notice of appeal.

                                        II.     Discussion

¶ 11         On appeal, Defendants argue (1) that the Full Commission erred by concluding

       that the Pickrell presumption applies in this case; (2) that, even if the Pickrell

       presumption does apply, Defendants have successfully rebutted it; and (3) that the

       Full Commission erred by concluding, in the alternative, that Decedent’s heart attack

       was the result of a work-related accident.

       A. Standard of Review
                                       FRYE V. HAMROCK, LLC

                                           2022-NCCOA-623

                                          Opinion of the Court



¶ 12         “Appellate review of an award from the Industrial Commission is generally

       limited to two issues: (i) whether the findings of fact are supported by competent

       evidence, and (ii) whether the conclusions of law are justified by the findings of fact.”

       Chambers v. Transit Mgmt., 360 N.C. 609, 611, 636 S.E.2d 553, 555 (2006), reh’g

       denied, 361 N.C. 227, 641 S.E.2d 801 (2007). Because the Commission “is the sole

       judge of the weight and credibility of the evidence,” its “findings of fact are conclusive

       on appeal if supported by competent evidence[.]” Blackwell v. N.C. Dep’t of Pub.

       Instruction, 282 N.C. App. 24, 2022-NCCOA-123, ¶ 5 (citation omitted). Thus, in

       reviewing an opinion and award of the Industrial Commission, “our function is not to

       weigh the evidence but is to determine whether the record contains any competent

       evidence tending to support the findings.” Strickland v. Cent. Serv. Motor Co., 94 N.C.

       App. 79, 82, 379 S.E.2d 645, 647, disc. review denied, 325 N.C. 276, 384 S.E.2d 530

       (1989).

¶ 13         “Findings not supported by competent evidence are not conclusive and will be

       set aside on appeal. But findings supported by competent evidence are conclusive,

       even when there is evidence to support contrary findings.” Johnson v. Covil Corp.,

       212 N.C. App. 407, 408–09, 711 S.E.2d 500, 502 (2011) (citations and internal

       quotation marks omitted). “Unchallenged findings of fact are presumed to be

       supported by competent evidence and are binding on appeal.” Fields v. H&E Equip.

       Servs., LLC, 240 N.C. App. 483, 485–86, 771 S.E.2d 791, 793 (2015) (citation omitted).
                                      FRYE V. HAMROCK, LLC

                                          2022-NCCOA-623

                                         Opinion of the Court



¶ 14         The Commission’s conclusions of law are reviewed de novo. Blackwell, 282 N.C.

       App. 24, 2022-NCCOA-123, ¶ 5. Under de novo review, this Court “considers the

       matter anew and freely substitutes its own judgment for that of the lower tribunal.”

       Fields, 240 N.C. App. at 486, 771 S.E.2d at 793–94 (citation omitted).

       B. Analysis

¶ 15         Defendants first argue that the Full Commission erred by concluding that the

       Pickrell presumption is applicable to this case, and that if it does apply, they have

       successfully rebutted the presumption. We disagree.

¶ 16         “In order for a claimant to recover workers’ compensation benefits for death,”

       the claimant bears the burden of proving “that death resulted from an injury (1) by

       accident; (2) arising out of his employment; and (3) in the course of the employment.”

       Pickrell, 322 N.C. at 366, 368 S.E.2d at 584; see N.C. Gen. Stat. § 97-2(6), (10). In

       Pickrell, our Supreme Court examined the question of “what mode of proof” a

       claimant may use to meet this burden “where the evidence shows [the] decedent died

       in the course and scope of his employment, but there is no evidence as to whether the

       cause of death was work-related, i.e., from an injury by accident arising out of

       employment.” 322 N.C. at 366, 368 S.E.2d at 584.

¶ 17         Our Supreme Court explained that “[t]he general rule is that a claimant under

       such circumstances may rely upon a presumption that the death resulted proximately

       from a work-related injury[.]” Id. at 367, 368 S.E.2d at 584. Thus, our Supreme Court
                                      FRYE V. HAMROCK, LLC

                                           2022-NCCOA-623

                                         Opinion of the Court



       articulated what is commonly known as the Pickrell presumption:

                    In cases . . . where the circumstances bearing on work-
                    relatedness are unknown and the death occurs within the
                    course of employment, claimants should be able to rely on
                    a presumption that death was work-related, and therefore
                    compensable, whether the medical reason for death is
                    known or unknown.

       Id. at 370, 368 S.E.2d at 586. This presumption “may be used to help a claimant carry

       [the claimant’s] burden of proving that death was caused by accident, or that it arose

       out of the decedent’s employment, or both.” Id. at 368, 368 S.E.2d at 585.

¶ 18         “The first step in the analysis is whether the presumption applies, based upon

       the facts of the case.” Gray v. United Parcel Servs., Inc., 212 N.C. App. 674, 678, 713

       S.E.2d 126, 129, disc. review and cert. denied, 365 N.C. 351, 717 S.E.2d 743 (2011).

       Once the Commission determines that a claimant is entitled to rely upon the Pickrell

       presumption, “the defendant must come forward with some evidence that death

       occurred as a result of a non-compensable cause; otherwise, the claimant prevails.”

       Pickrell, 322 N.C. at 371, 368 S.E.2d at 586. However,

                    [i]n the presence of evidence that death was not
                    compensable, the presumption disappears. In that event,
                    the Industrial Commission should find the facts based on
                    all the evidence adduced, taking into account its credibility,
                    and drawing such reasonable inferences from the credible
                    evidence as may be permissible, the burden of persuasion
                    remaining with the claimant.

       Id.
                                        FRYE V. HAMROCK, LLC

                                            2022-NCCOA-623

                                           Opinion of the Court



¶ 19            Defendants contend that the Full Commission erred by concluding that the

       Pickrell presumption applies in the instant case for two reasons. First, Defendants

       argue that the Pickrell presumption should only apply when the claimant is “found

       dead” and that the presumption “should not be broadened to encompass the facts of

       the current case.” Second, Defendants argue that the Pickrell presumption should not

       apply because there is evidence that Decedent died as a result of a non-compensable

       cause.

          1. “Found Dead”

¶ 20            Defendants first argue that the Full Commission erred in applying the Pickrell

       presumption because it failed to consider—or even acknowledge—the requirement

       that a claimant be “found dead” in order for the Pickrell presumption to apply.

       However, Defendants’ argument construes Pickrell too narrowly.

¶ 21            Defendants’ argument is primarily predicated on our Supreme Court’s

       justification of the Pickrell presumption, in part, on the basis that “[i]n unexplained

       death cases where the medical reason for death is known, . . . the circumstances

       bearing on work-relatedness remain unknown. It is these circumstances, not the

       medical reasons for death, which are critical in determining whether a claimant is

       entitled to workers’ compensation benefits.” Id. at 369–70, 368 S.E.2d at 586. Our

       Supreme Court reasoned that a presumption of compensability would be appropriate

       in these cases because, inter alia, “[e]mployers may be in a better position than the
                                      FRYE V. HAMROCK, LLC

                                           2022-NCCOA-623

                                          Opinion of the Court



       family of the decedent to offer evidence on the circumstances of the death. Their

       employees ordinarily are the last to see the decedent alive, and the first to discover

       the body.” Id. at 370, 368 S.E.2d at 586.

¶ 22         Defendants rely on this language to support their argument that the Pickrell

       presumption should not apply in the case at bar because Decedent’s “coworkers were

       not the last individuals to see him alive and were not the individuals to discover [his]

       body.” Defendants further argue that Decedent “was not found dead, as there were

       several individuals who witnessed the events leading up to the motor vehicle

       accident” and “no one contends that a passerby happened upon [Decedent]’s wrecked

       vehicle and found him dead inside.” As such, Defendants maintain that the Full

       Commission erred by expanding the scope of the Pickrell presumption “beyond what

       [our Supreme Court] originally intended.”

¶ 23         However, careful review of Pickrell and subsequent case law shows that being

       “found dead” is not, in and of itself, a necessary condition for application of the

       presumption as articulated by our Supreme Court. Defendants acknowledge as much,

       noting that “[a]s time has passed,” our appellate courts have, “without explanation,

       . . . sometimes failed to apply the requirement” that the deceased employee be “found

       dead.” Indeed, as our Supreme Court articulated in Pickrell, the presumption applies

       in cases “where the circumstances bearing on work-relatedness are unknown and the

       death occurs within the course of employment, . . . whether the medical reason for
                                      FRYE V. HAMROCK, LLC

                                           2022-NCCOA-623

                                          Opinion of the Court



       death is known or unknown.” Id. A decedent being “found dead” may naturally inform

       the application of the Pickrell presumption, given that it is a fact-dependent analysis,

       see Gray, 212 N.C. App. at 678, 713 S.E.2d at 129, and it is the “circumstances bearing

       on work-relatedness” that “are critical in determining whether a claimant is entitled

       to workers’ compensation benefits[,]” Pickrell, 322 N.C. at 370, 368 S.E.2d at 586.

¶ 24         Accordingly, Defendants’ argument is overruled.

          2. Compensable Cause of Death

¶ 25         Defendants next argue that the Pickrell presumption does not apply in this

       case because “there is evidence that [Decedent] died from a cause other than a

       compensable cause[.]” Defendants contend that Dr. Hall’s autopsy “confirmed that

       [D]ecedent died from a heart attack and that he was dead prior to the time of any

       impact[,]” and that this Court has held that the Pickrell presumption “is applicable

       . . . only where there is no evidence that [the] decedent died other than by a

       compensable cause.” Gilbert v. Entenmann’s, Inc., 113 N.C. App. 619, 623, 440 S.E.2d

       115, 118 (1994). However, as Defendants candidly acknowledge in their brief, this

       Court has previously distinguished Gilbert with respect to deaths attributable to

       heart attacks.

¶ 26         In Wooten v. Newcon Transportation, Inc., the defendants relied upon Gilbert

       for the same principle as do Defendants in the present case. 178 N.C. App. 698, 702,

       632 S.E.2d 525, 528 (2006), disc. review denied, 361 N.C. 704, 655 S.E.2d 405 (2007).
                                      FRYE V. HAMROCK, LLC

                                           2022-NCCOA-623

                                          Opinion of the Court



       The Wooten Court explained that

                    in Gilbert, the Court concluded that [the] plaintiff was not
                    entitled to the Pickrell presumption because [the] decedent
                    died from a subarachnoid hemorrhage, which is not a
                    compensable cause. In contrast, an injury caused by a
                    heart attack may be compensable if the heart attack is due
                    to an accident, such as when the heart attack is due to
                    unusual or extraordinary exertion or extreme conditions.

       Id. (citation and internal quotation marks omitted); see also Pickrell, 322 N.C. at 370,

       368 S.E.2d at 586 (“A . . . heart attack may, or may not, be compensable, depending

       on the manner in which the event occurred.” (emphasis added)). Further, the Wooten

       Court “note[d] that there was no evidence . . . that [the] decedent died by other than

       a compensable cause” because the Full Commission concluded in the opinion and

       award on review in that case that “the evidence fail[ed] to show whether [the]

       decedent had a heart attack that caused the motor vehicle accident or whether the

       circumstances of the accident caused [the] decedent’s heart arrhythmia.” 178 N.C.

       App. at 703, 632 S.E.2d at 528.

¶ 27         Here, as in Wooten, the Full Commission found that “the exact cause of

       [Decedent]’s heart attack remains unknown.” Notably, the Full Commission

       expressly gave weight to the deposition testimony of Defendants’ expert, Dr. Hall, in

       which he “admitted that he could not, to a reasonable degree of medical certainty,

       give an opinion as to ‘whether [Decedent] had this accident because of a heart attack

       or whether he had a heart attack because of the circumstances of this accident.’ ” This
                                       FRYE V. HAMROCK, LLC

                                           2022-NCCOA-623

                                          Opinion of the Court



       last finding is significantly similar to the dispositive finding in Wooten that “the

       evidence fail[ed] to show whether [the] decedent had a heart attack that caused the

       motor vehicle accident or whether the circumstances of the accident caused [the]

       decedent’s heart arrhythmia.” Id. As “our function is not to weigh the evidence but is

       to determine whether the record contains any competent evidence tending to support

       the findings[,]” Strickland, 94 N.C. App. at 82, 379 S.E.2d at 647, and the record

       contains competent evidence in the form of Defendants’ expert’s testimony, we are

       bound by the Full Commission’s weighing of this evidence.

¶ 28          Defendants do not challenge the finding of fact that recites relevant portions

       of Special Agent Trantham’s testimony:

                     Special Agent Trantham testified that [Decedent] “was
                     traveling at a high rate of speed” and appeared “very calm.”
                     She further testified that [Decedent] “traveled over into her
                     lane” as he was “coming out of a curve.” She recalled that
                     [Decedent]’s “head was turned to be able to see her” and
                     “he had his arm hanging out of the window . . . and it
                     appeared that he had a cigarette in his . . . left hand.”
                     According to Special Agent Trantham, [Decedent] was
                     “very conscious” and did not appear “slumped over the
                     wheel or down in the cab.”

       (Ellipses in original).

¶ 29          Nevertheless, Defendants challenge the Full Commission’s related finding

       that, in pertinent part, “the Full Commission gives weight to the testimony of Special

       Agent Trantham who saw [Decedent] moments before his death, driving his vehicle
                                      FRYE V. HAMROCK, LLC

                                          2022-NCCOA-623

                                         Opinion of the Court



       while ‘very conscious,’ but also not in complete control of his loaded dump truck,

       traveling at an unsafe speed down a curvy, steep mountain road.” However, as stated

       above, the Full Commission “is the sole judge of the weight and credibility of the

       evidence,” and its “findings of fact are conclusive on appeal if supported by competent

       evidence[.]” Blackwell, 282 N.C. App. 24, 2022-NCCOA-123, ¶ 5 (citation omitted).

       We are similarly bound by the Full Commission’s determination to “give[ ] weight to

       the testimony of Special Agent Trantham” and, as the Full Commission’s findings are

       supported by her testimony, this challenged finding of fact is conclusive on appeal.

       See id.

¶ 30         Accordingly, the Full Commission’s findings of fact support its conclusion that

       “[t]he greater weight of the evidence indicates that the circumstances regarding the

       work-relatedness of Decedent’s heart attack are unknown and that the death

       occurred as the result of an injury by accident sustained in the course and scope of

       Decedent’s employment.” In that “the circumstances [of Decedent’s death] bearing on

       work-relatedness are unknown and the death occur[red] within the course of

       employment[,]” Pickrell, 322 N.C. at 370, 368 S.E.2d at 586, the Full Commission

       appropriately concluded that the Pickrell presumption applies in this case and

       therefore “the burden shift[ed] to Defendants to rebut this presumption and show

       that the heart attack did not arise out of the employment.”

          3. Rebuttal of the Pickrell Presumption
                                      FRYE V. HAMROCK, LLC

                                          2022-NCCOA-623

                                         Opinion of the Court



¶ 31         Defendants next argue that “they have rebutted the [Pickrell] presumption and

       it no longer exists.” “In order to rebut the presumption, the defendant has the burden

       of producing credible evidence that the death was not accidental or did not arise out

       of employment.” Wooten, 178 N.C. App. at 703, 632 S.E.2d at 528 (citation and

       internal quotation marks omitted).

¶ 32         In its Opinion and Award, the Full Commission “conclude[d] that Defendants

       have shown that Decedent died from a heart attack but have not provided sufficient

       evidence that the death occurred as a result of a non-compensable cause.” Much of

       Defendants’ argument to the contrary is a rehash of their assertions regarding the

       weight of the evidence in the record. However, the “Commission is the sole judge of

       the weight and credibility of the evidence,” Blackwell, 282 N.C. App. 24, 2022-

       NCCOA-123, ¶ 5 (citation omitted), and thus this Court will not reweigh the evidence

       on appeal.

¶ 33         Defendants also argue that this case is distinguishable from Wooten, in which

       this Court held that “the Commission correctly concluded that [the] defendants did

       not rebut the [Pickrell] presumption of compensability” where it was “undisputed that

       [the] decedent was involved in an accident,” 178 N.C. App. at 703, 632 S.E.2d at 529,

       and where “[t]he evidence fail[ed] to show whether [the] decedent had a heart attack

       that caused the motor vehicle accident or whether the circumstances of the accident

       caused [the] decedent’s heart arrhythmia[,]” id. at 703, 632 S.E.2d at 528. Defendants
                                       FRYE V. HAMROCK, LLC

                                           2022-NCCOA-623

                                          Opinion of the Court



       argue that “the competent evidence in this case is that the heart attack precipitated

       [Decedent]’s loss of control of the vehicle. The only credible evidence in this case

       establishes that [Decedent] was already deceased at the time of the actual collision.”

¶ 34         In fact, there is competent evidence in the record to support the inference that

       losing control of the truck precipitated Decedent’s heart attack. In his deposition, Dr.

       Hall testified that a “stressful event” such as losing control of a speeding truck “could

       predispose one to a heart attack.” In addition, North Carolina Highway Patrol

       Trooper Justin Sanders, who oversaw the investigation of the accident, testified in

       his deposition that, based upon his measurements and analysis of the tire

       impressions made by Decedent’s truck leading up to the accident, it was his opinion

       that Decedent “was operating the vehicle” and was “applying the brake[s]” on the

       dump truck prior to the collision. Indeed, Trooper Sanders further testified that it

       was “obvious that [Decedent was] trying to control [the truck] and keep it in the road.”

¶ 35         Neither the record in this case nor the binding findings of fact support

       Defendants’ argument that “[t]he only credible evidence in this case establishes that

       [Decedent] was already deceased at the time of the actual collision” or that “the heart

       attack precipitated [Decedent]’s loss of control of the vehicle.” (Emphasis added).

       “Therefore, [D]efendants have failed to meet their burden of showing that [Decedent’s

       heart attack] occurred prior to and caused [his] injury by accident[,]” id. at 702, 632

       S.E.2d at 528, and Defendants’ argument must be overruled.
                                      FRYE V. HAMROCK, LLC

                                             2022-NCCOA-623

                                         Opinion of the Court



¶ 36         As we conclude that the Full Commission properly concluded that the Pickrell

       presumption applied in this case and Defendants have not successfully rebutted the

       presumption, we need not address Defendants’ final argument that the Full

       Commission erred by concluding, in the alternative, that Decedent’s heart attack was

       the result of a work-related accident.

                                      III.      Conclusion

¶ 37         For the foregoing reasons, the Opinion and Award of the Full Commission is

       affirmed.

             AFFIRMED.

             Judges WOOD and GRIFFIN concur.